                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANETIRONY CLERVRAIN,                               Case No. 19-cv-01219-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND; DENYING PENDING
                                   9             v.                                          MOTIONS
                                  10     EDMUND J. BROWN, et al.,                            Re: Dkt. Nos. 2, 5, 8, 11, 12, 13
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at Big Spring Correctional Institution in Big Springs, Texas, filed the

                                  15   instant pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff has been granted leave to

                                  16   proceed in forma pauperis in a separate order. His complaint (Dkt. No. 1) is now before the Court

                                  17   for review under 28 U.S.C. § 1915A.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           This civil rights complaint is largely incoherent. Plaintiff is in federal custody and housed

                                  14   in a Texas correctional facility. Plaintiff has named as defendants former California governor

                                  15   Edmund J. Brown, Jr.; current California Secretary of State Alex Padilla; current California

                                  16   Attorney General Xavier Becerra; and former director of Immigration and Customs Enforcement

                                  17   (“ICE”) John Sandweg. To the best of the Court’s understanding, Plaintiff argues that Defendants

                                  18   have breached their duty to him and other first-time offenders by not legally intervening or

                                  19   otherwise bringing suit with respect to mass deportations and vague constitutional violations.

                                  20   Plaintiff also makes other vague and conclusory allegations regarding domestic terrorism,

                                  21   apartheid, racketeering, monopoly, and restrictions on interstate commerce. Plaintiff cites to

                                  22   various federal statutes, but many of the citations are to statutory provisions that define terms or

                                  23   set forth duties specific to certain federal agencies. None of the statutory provisions cited provide

                                  24   for a private right of action or require Defendants to enforce the statutes. Plaintiff cites to various

                                  25   “acts,” none of which exist, such as the California Treatment Principal Act, the State Enforcement

                                  26   Contract Illegal Act, the Nationality Choice Act, and the Second Choice Act.

                                  27            A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

                                  28   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
                                                                                           2
                                   1   550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

                                   2   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                   3   alleged.” Id. (quoting Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept

                                   4   legal conclusions cast in the form of factual allegations if those conclusions cannot reasonably be

                                   5   drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55 (9th Cir.

                                   6   1994). Plaintiff’s incoherent allegations do not meet these standards. Accordingly, the complaint

                                   7   is DISMISSED with leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (“a

                                   8   district court should grant leave to amend even if no request to amend the pleading was made,

                                   9   unless it determines that the pleading could not possibly be cured by the allegation of other facts”)

                                  10   (citation and internal quotation marks omitted); see also Ramirez v. Galaza, 334 F.3d 850, 861

                                  11   (9th Cir. 2003) (leave to amend “should be granted more liberally to pro se plaintiffs”) (citation

                                  12   omitted).
Northern District of California
 United States District Court




                                  13          In his amended complaint, Plaintiff should specifically identify what each named

                                  14   defendant did or did not do with regard to each separate claim. Sweeping conclusory allegations

                                  15   will not suffice. Plaintiff should not refer to the defendants as a group (e.g., “the defendants”);

                                  16   rather, he should identify each involved defendant by name and link each of them to his claims by

                                  17   explaining what each involved defendant did or failed to do that caused a violation of his rights.

                                  18   See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). A formulaic recitation of the elements of

                                  19   a cause of action is insufficient to state a claim. Twombly, 550 U.S. at 555. The complaint need

                                  20   not be long. In fact, a brief and clear statement with regard to each claim listing each defendant’s

                                  21   actions regarding that claim is preferable.

                                  22          To the extent that Plaintiff seeks to bring a class action, the Court cautions that, generally

                                  23   speaking, pro se prisoner plaintiffs are not adequate class representatives able to fairly represent

                                  24   and adequately protect the interests of the class, see Oxendine v. Williams, 509 F.2d 1405, 1407

                                  25   (4th Cir. 1975); see also Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (“a litigant

                                  26   appearing in propria persona has no authority to represent anyone other than himself”), and class

                                  27   certification may be denied on that basis, see Griffin v. Smith, 493 F. Supp. 129, 131 (W.D.N.Y.

                                  28   1980) (denying class certification on basis that pro se prisoner cannot adequately represent class).
                                                                                          3
                                   1   C.     Pending Motions

                                   2          Plaintiff has filed numerous motions, all of which are similarly incoherent.

                                   3          Plaintiff has filed a motion titled “Motion for Indigency Financial Burdens Act,” which the

                                   4   Court will construe as a motion for leave to proceed in forma pauperis. Dkt. No. 2. This motion

                                   5   is DENIED as moot because Plaintiff has been granted leave to proceed in forma pauperis in a

                                   6   separate order.

                                   7          Plaintiff has also filed a motion titled “Motion for Expanding the Nationality Choice Act”

                                   8   (Dkt. No. 5), a motion titled “Motion for Enforcing Choice Laws Provisions Act” (Dkt. No. 8);

                                   9   and a motion titled “Motion for Enacting California Financial Burdens Act” (Dkt. No. 11). The

                                  10   acts referred to do not exist, so these motions are DENIED.

                                  11          Plaintiff has also filed a motion titled “Motion for Enacting California Deportation Act”

                                  12   (Dkt. No. 12), and a motion titled “Motion for Declaratory and Anti-Apartheid Act” (Dkt. No. 13).
Northern District of California
 United States District Court




                                  13   Both motions request that Congress and this Court enact new laws, specifically the California

                                  14   Deportation Act and the Nationality Choice Act. These motions are DENIED. The Court cannot

                                  15   promulgate new law. To the extent that Plaintiff is arguing that the Immigration and Nationality

                                  16   Act should be invalidated, all his claims should be contained in the complaint (or amended

                                  17   complaint).

                                  18                                            CONCLUSION

                                  19          For the foregoing reasons, the complaint is dismissed with leave to amend to address the

                                  20   deficiencies identified above. Within twenty-eight (28) days of the date of this order, Plaintiff

                                  21   shall file an amended complaint. The amended complaint must include the caption and civil case

                                  22   number used in this order, Case No. C 19-01219 HSG (PR) and the words “AMENDED

                                  23   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the

                                  24   questions on the form in order for the action to proceed. Because an amended complaint

                                  25   completely replaces the previous complaints, Plaintiff must include in his amended complaint all

                                  26   the claims he wishes to present and all of the defendants he wishes to sue. See Ferdik v. Bonzelet,

                                  27   963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior

                                  28   complaint by reference.
                                                                                        4
                                   1            Failure to file an amended complaint in accordance with this order in the time

                                   2   provided will result in dismissal of this action without further notice to Plaintiff.

                                   3            The Clerk shall include two copies of the court’s complaint with a copy of this order to

                                   4   Plaintiff.

                                   5            This order terminates Dkt. Nos. 2, 5, 8, 11, 12 and 13.

                                   6            IT IS SO ORDERED.

                                   7   Dated:       5/31/2019
                                   8                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
